 


113 HR 2121 IH: Crop Insurance Subsidy Transparency Act of 2013
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2121 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2013 
Ms. Speier (for herself and Mr. Kind) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Federal Crop Insurance Act to require annual disclosure of crop insurance premium subsidies in the public interest. 
 

1.Short titleThis Act may be cited as the Crop Insurance Subsidy Transparency Act of 2013. 
2.Annual disclosure of crop insurance premium subsidies in the public interestSection 502(c)(2) of the Federal Crop Insurance Act (7 U.S.C. 1502(c)(2)) is amended—
(1)by redesignating subparagraphs (A) and (B) as subparagraphs (C) and (D) respectively; and
(2)by inserting before subparagraph (C) (as so redesignated) the following:

(A)Disclosure in the public interestNotwithstanding paragraph (1) or any other provision of law, except as provided in subparagraph (B), the Secretary shall on an annual basis make available to the public—
(i)
(I)the name of each individual or entity who obtained a federally subsidized crop insurance, livestock, or forage policy or plan of insurance during the previous fiscal year;
(II)the amount of premium subsidy received by the individual or entity from the Corporation; and
(III)the amount of any Federal portion of indemnities paid in the event of a loss during that fiscal year for each policy associated with that individual or entity; and
(ii)for each private insurance provider, by name—
(I)the underwriting gains earned through participation in the federally subsidized crop insurance program; and
(II)the amount paid under this subtitle for—
(aa)administrative and operating expenses;
(bb)any Federal portion of indemnities and reinsurance; and
(cc)any other purpose.
(B)LimitationThe Secretary shall not disclose information pertaining to individuals and entities covered by a catastrophic risk protection plan offered under section 508(b).. 
 
